Mr. Justice Robb
delivered the opinion of the Court:
An estate for.years at common law, as the learned trial justice pointed out, “is not necessarily a tenancy for a certain number of years, but the expression is applied to any tenancy for a certain time, as for one or more years, for a half or quarter of a year. Its essential character is' that it must be for a greater or less period of fixed duration.” Such an estate “must expire at a period certain and prefixed by whatever words created.” 2 Bl. Com. 143; 4 Kent, Com. 86; 1 Tiffany, Land. & T. § 12, p. 45. Mr. Taylor, in his Landlord & Tenant, vol. 1, ¶ 54, says: “Leases may be granted, in express terms, for one or more years, or for any part of a year; and, in either case, the lessee will he treated as a tenant for years, and is usually so-called. The ordinary mode for leasing is for a specific term of years; but if no particular period of time is limited for its duration, a tenancy from year to year will arise.” It is conceded that the lease in question created a tenancy for years for the first year. At common law, the lessee, by holding over, became a tenant for an additional year, and so on from year to year at the pleasure of the parties. The provision in the lease, that if the lessee hold over he shall become a tenant for an additional year is merely an expression of the common-law rule. In other words, in the absence of any statute, the provision would 'have been superfluous.
Congress, however, has declared what estates in lands may be created in this District, and, its authority being ample and exclusive, neither the parties nor the courts are at liberty to disregard or override its' expressed policy. Chapter 24 of the Code [31 Stat. at L. 1352, chap. 854] embracing estates, provides :
“Sec. 1011. What Estates in District.—Estates in land in the District shall he estates of inheritance, estates for life, estates for years, estates at will, and estates by sufferance.”
“Sec. 1032. Estates for years.—An estate for a determinate period of time is an estate for years.
*451“Sec. 1033. Estates from Year to Year.—An estate expressed to be from year to year shall be good for one .year only.
“Sec. 1031. Estates by Sufferance.—All estates which by construction of the courts were estates from year to year at common law, as * * * where a tenant for years, after the expiration of his term, continues in possession and pays rent, * * * shall be deemed estates by sufferance.
“Sec. 1035. Estates from Month to Month, and So Forth.—■ An estate may be from month to month or from quarter to quarter, or, as otherwise expressed, it may be by the month or by the quarter, if so expressed in writing.”
Under sec. 1218 no notice to quit is necessary when the lease is for a term certain. Sec. 1219 requires thirty days’ notice where the tenancy is from month to month or from quarter to quarter. Sec. 1220 requires the same notice where the tenancy is at will, and sec. 1221 provides that “a tenancy by sufferance may be terminated at any time by a notice in writing from * * * the tenant to the landlord of his intention to quit on the thirtieth day after the day of the service of the notice.”
We have already ruled that at common law the tenant, under the lease in question, at the end of the estate for years, that is, at the end of the first year, became a tenant from year to year. Congress has said in plain and unmistakable language that such an estate shall be an estate by sufferance, which may be terminated by either party giving the other thirty days’ notice in writing. The parties were bound by these provisions, and could create no different or greater estate than the statute allowed. It was competent for them to create an estate for one or more years, provided the duration of the term was fixed and certain. They elected to create an estate for years for one year and thereafter an estate from year to year, which it was entirely competent for them to do. But it was not competent for them to override the will of Congress in attempting to fix the legal consequences arising out of such a tenancy.
It appearing that the notice required by the statute was given by the appellant, the judgment must be reversed, with costs.

Reversed.